jl^fr Justice Story
■ delivered, the opinion, of the Court. After stating the fácts, he proceeded as follows:
■The present being; a suit upon a local statute, giving a -particular remedy in the nature of a foreign attachment against garnishees, who possess go.ods, effects: or credits of" the principal debtor,, the decisions which have been made, upon the construction of that statute by the state courts,,are. entitled to great respect; and ought in conformity to the uniform practice of this Court to govern our own. decisions. This consideration saves us from the necessity of discussing many of the-questions which have been so elaborately arguéd at the bar. If .we were called upon to decide them upon .general principles applicable to conveyances, which are assailed as being in fraud of creditors; wé should have much difficulty in arriving at á conclusion upon some of the points, and'sbould require further time for. deliberation. But we are' ofbpinion, that the case may be finally disposed of upon a single ground, which has received the sanction of the highest state court of Massachusetts. It is this. It appears from the facts, that .the proceeds of all the property received by the assignees under this assignment, are insufficient -to pay *679the amount ot the just debts and demands due, bona fide, to the assignees. Under such circumstances, the established doctrine.in Massachusetts is, that the assignees cannot be holden as .trustees of the debtor under this process, so as to be chargeable to the creditor, who is plaintiff in the suit. Even if the assignment .were held to be constructively fraudulent; jn point of law, they would.be entitled to retain -for their own bona fide debts; for as to these, they.stand upon equal grounds with any other creditors. This is understood to be the" clear result of the cases decided in Massachusetts; and'it therefore becomes unnecessary to go into the more extensive inquiries presented by the arguments at the bar.
Upon this ground we are all of opinion, that the judgment of the circuit court ought to be affirmed with costs.
This cause came on to be heard on the transcript of the record from the circuit court of the United States for the distriot of Massachusetts, • and was argued by- counsel; oh consideration whereof, it is considered, ordered and adjudged by this Court, that the judgment of the said circuit court in this cause be and the same is hereby affirmed with costs.